Relator's application for a writ of habeas corpus is hereby denied upon the ground that the petition shows on its face that relator's restraint is legal and lawful since he is serving a 30 year sentence imposed in 1939, he having been found guilty of burglary in the first degree and having admitted the charge of prior conviction. See section 12023, Revised Codes, and State ex rel. Williams v. Henry, 119 Mont. 271, 174 P.2d 220.
The contention that the prior conviction was not properly pleaded, if meritorious, was waived by admitting the prior conviction without challenging the sufficiency of the pleading.
Done this 29th day of October, 1947.